Citation Nr: 0701287	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disorder (COPD), 
including as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

A motion to advance this case on the docket was received in 
November 2006 and was subsequently granted in January 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a respiratory 
condition, including as the result of exposure to asbestos 
during active service.  

VA examination conducted in February 2004 reveals that the 
veteran was not diagnosed with an asbestos-related 
respiratory disorder.  However, the veteran was diagnosed 
with COPD and status post excision of a pulmonary nodule in 
the lower lob of the left lung.  In discussing the possible 
etiology of these conditions, the examiner noted that the 
veteran reported a history of treatment for a lung condition 
with removal of a pulmonary nodule in or about 1984, but that 
these records were not available for review.  

Subsequent to the VA examination, the veteran submitted 
additional VA treatment records, including VA hospital 
treatment records dated in 1983 and 1984.  Moreover, the RO 
received additional VA and non-VA records, dating back as 
early as 1988.  Most of these records were not associated 
with the claims file at the time of the February 2004 VA 
examination report including, most importantly, the VA 
hospital records from 1983 and 1984, records of treatment 
prior to 1994, and the non-VA treatment records.

Regretfully, because the February 2004 VA examination was 
conducted absent these medical treatment records, the Board 
finds that the examination cannot provide an adequate basis 
upon which to decide this claim.  See 38 C.F.R. § 3.159 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the 
examiner who conducted the February 2004 
VA examination and request that the 
examiner review the entire claims folder 
to include all the newly associated VA 
and non-VA treatment records.

If that examiner is not available, or the 
examiner determines that another VA 
examination should be conducted, make 
arrangements for the veteran to be 
afforded examination to determine the 
nature, extent, and etiology of his 
claimed respiratory condition.  All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be sent to the 
examiner for review.  The examiner should 
summarize the medical history, including 
the onset and course of the claimed 
respiratory condition; describe any 
current symptoms and manifestations 
attributed to the claimed respiratory 
condition; and provide diagnoses for any 
and all respiratory pathology manifested.

The reviewing examiner is requested to 
provide the following opinions as an 
addenda to the February 2004 report (or, 
in the alternative, the examiner 
conducting additional new VA examination 
is requested to provide the following 
opinions):

Is it as likely as not that any 
respiratory condition is the result 
of the veteran's active service, or 
any incident thereof, to include 
exposure to asbestos?

In the alternative, is it as likely 
as not that any respiratory 
condition had its onset during the 
veteran's active service?

All opinions expressed must be supported 
by complete rationale.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a respiratory disorder, to include 
COPD, including as the result of exposure 
to asbestos, with application of all 
appropriate laws and regulations, 
including VA's procedures for 
adjudicating claims involving asbestosis, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a 
Supplemental Statement of the Case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for VA examination, if scheduled, without good cause 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2006).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


